Buchanan, J.
The motion to dismiss must prevail.
The Succession of Mrs. Ranaldson, represented by L. R. Ranaldson, administrator, was interested in maintaining the judgment appealed from, and was, therefore, a necessary party to the appeal bond. The fact, alleged on oath by the appellant’s attorney, that the bond was left with the Clerk of the Court in blank, to be filled up with the proper obligees, does not bring this case within the statute of 1839. It is no part of the duty of the Clerk to prepare the appeal bond. 2 An. 902.
Appeal dismissed, at costs of appellants.